Leopold Klein, the defendant and appellant, died pending the appeal herein. His widow and testamentary executrix was duly made a party to the proceeding, and Abe Aronson, plaintiff and appellee, asks that our decree herein amending and affirming the judgment of the district court be amended by substituting Mrs. Klein, in her representative capacity, for the judgment debtor. We see no objection to granting his request.
It is therefore ordered that the decree herein be amended by substituting Mrs. Yetta Potter Klein, testamentary executrix of Leopold Klein, for Leopold Klein, the judgment debtor.
With the decree thus amended, the application for a rehearing is refused.